         Case 1:20-cv-10701-DPW Document 77 Filed 05/06/20 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



  MICHAEL MCCARTHY, et al.,

                 Plaintiffs,

                                 v.                             CIVIL ACTION
                                                                NO. 1:20-cv-10701-DPW
  CHARLES D. BAKER, in his Official Capacity as
  Governor of the Commonwealth of Massachusetts, et al.,

                 Defendants.




  CEDRONE, LLC d/b/a SHAWSHEEN FIREARMS, et al.,

                 Plaintiffs,

                                 v.                             CIVIL ACTION
                                                                NO. 1:20-cv-40041-DPW
  CHARLES DUANE BAKER, in his capacity as
  GOVERNOR OF THE COMMONWEALTH OF
  MASSACHUSETTS, et al.,

                 Defendants.


      DEFENDANTS’ NOTICE OF FILING OF CONTESTED FORM OF ORDER

       As directed by this Court at the hearing of May 4, 2020, the Defendants hereby attach, as

Exhibit 1, a Proposed Form of Order. Nevertheless, the Defendants continue to urge this Court to

conclude that the Plaintiffs have not met their burden of establishing entitlement to preliminary

injunctive relief. In preparing this Proposed Form of Order, the Defendants’ counsel repeatedly

sought to consult with the Plaintiffs’ counsel on the substance of this submission, but did not

receive feedback on this Proposed Form of Order from Plaintiffs’ counsel with sufficient time to
         Case 1:20-cv-10701-DPW Document 77 Filed 05/06/20 Page 2 of 5



reach agreement. As this Court stated in the hearing on May 4, 2020, in filing this Proposed Form

of Order in accordance with the Court’s instructions, the Defendants do not waive or relinquish

any substantive legal positions or procedural rights.

                                              Respectfully submitted,

                                              CHARLES D. BAKER, Governor of the
                                              Commonwealth of Massachusetts; MONICA
                                              BHAREL, MD, MPH, Commissioner of the
                                              Department of Public Health; JAMISON
                                              GAGNON, Commissioner of the Department of
                                              Criminal Justice Information Services; and
                                              MAURA HEALEY, Attorney General of the
                                              Commonwealth of Massachusetts,

                                              By their attorney,

                                              MAURA HEALEY
                                              ATTORNEY GENERAL

                                              /s/ Julia E. Kobick
                                              Julia E. Kobick (BBO No. 680194)
                                              Assistant Attorney General
                                              Gary Klein (BBO No. 560769)
                                              Special Assistant Attorney General
                                              One Ashburton Place
                                              Boston, Massachusetts 02108
                                              (617) 963-2559
                                              Julia.Kobick@mass.gov
                                              Gary.Klein@state.ma.us
Dated: May 6, 2020


                                 CERTIFICATE OF SERVICE

        I certify that this document, filed through the Court’s ECF system, will be sent
electronically to registered participants as identified on the Notice of Electronic Filing (NEF).

                                               _/s/ Julia E. Kobick
                                               Julia E. Kobick
                                               Assistant Attorney General
Case 1:20-cv-10701-DPW Document 77 Filed 05/06/20 Page 3 of 5




              Exhibit 1
         Case 1:20-cv-10701-DPW Document 77 Filed 05/06/20 Page 4 of 5



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



  MICHAEL MCCARTHY, et al.,

                 Plaintiffs,

                                 v.                             CIVIL ACTION
                                                                NO. 1:20-cv-10701-DPW
  CHARLES D. BAKER, in his Official Capacity as
  Governor of the Commonwealth of Massachusetts, et al.,

                 Defendants.




  CEDRONE, LLC d/b/a SHAWSHEEN FIREARMS, et al.,

                 Plaintiffs,

                                 v.
                                                                CIVIL ACTION
  CHARLES DUANE BAKER, in his capacity as                       NO. 1:20-cv-40041-DPW
  GOVERNOR OF THE COMMONWEALTH OF
  MASSACHUSETTS, et al.,

                 Defendants.


                               [PROPOSED FORM OF] ORDER

It is hereby ORDERED:

Gun dealers licensed pursuant to G.L. c. 140 § 122 may conduct sales of firearms and other
goods, and may sell ammunition if licensed pursuant to G.L. c. 140, § 122B, by appointment
only, with no more than four appointments per hour; and are limited to operating only within the
normal working hours during which they operated prior to the State of Emergency declared by
the Governor on March 10, 2020;

Licensed shooting ranges shall limit occupancy to 40 percent of the maximum permitted
occupancy level, as documented in their occupancy permits on record with the municipal records
holder, and are limited to operating only within the normal working hours during which they
operated prior to the State of Emergency declared by the Governor on March 10, 2020;
         Case 1:20-cv-10701-DPW Document 77 Filed 05/06/20 Page 5 of 5




All businesses subject to this order will ensure that proper social distancing measures are in place
at all times, including, but not limited to,

   1) Ensuring that all employees and customers cover their nose and mouth with a mask or
       cloth face covering;
   2) Allowing access to hand-washing facilities for customers and employees and allowing
       employees sufficient break time to wash hands between appointments;
   3) Providing alcohol-based wipes to customers and employees, if available;
   4) Establishing procedures to ensure that customers remain at least six feet apart from each
       other at all times, both inside and outside the business premises;
   5) Providing full or partial glass or plastic barriers, if feasible, between employee areas
       behind counters and areas open to customers;
   6) Establishing procedures to sanitize frequent touchpoints throughout the day, including
       point of sale terminals and registers;
   7) Establishing procedures to sanitize any merchandise that is handled by customers but is
       not purchased and taken away by the customer;
   8) Establishing procedures under which employees and other personnel who are sick shall
       not return to work without compliance with medically prescribed quarantine procedures;
       and to the extent they have symptoms of Covid-19 at work are sent home;
   9) Posting signs at all entrance points that a) inform customers that the business is operating
       on an appointment only basis with instructions for making appointments; and
       b) requesting that customers who have symptoms of Covid-19 not enter the premises; and
   10) Establishing such other procedures that the business deems necessary to limit the spread
       of the virus that causes Covid-19.

The terms of this Order will take effect two business days after its issuance in order to allow for
notice by Commonwealth public safety officials to licensees, licensing authorities, state and local
law enforcement officials, and to members of the public.




                                                     DOUGLAS P. WOODLOCK
                                                     DISTRICT JUDGE

DATE:
